Citation Nr: 0936102	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for blackouts.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for tinnitus.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disorder.

5.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.

6.  Whether there is new and material evidence to reopen a 
claim for service connection for heart disease.

7.  Whether there is new and material evidence to reopen a 
claim for heart failure and cardiomyopathy under 38 U.S.C.A. 
§ 1151.

8.  Entitlement to service connection for a kidney disorder, 
including infection and stones.

9.  Entitlement to service connection for cold injury of the 
left foot.

10.  Entitlement to service connection for cold injury of the 
right foot.

11.  Entitlement to service connection for a urinary 
condition and renal insufficiency, including secondary to a 
service-connected low  back disability.

12.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a spinal disability.

13.  Entitlement to a compensable rating for erectile 
dysfunction.

14.  Entitlement to a rating higher than 10 percent for 
residuals of an Achilles tendon injury of the right ankle.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
December 1952 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004, August 2005, and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

As support for his claims, the Veteran testified at a hearing 
at the RO in February 2009 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

At the outset of his hearing and in a February 2009 statement 
submitted after the proceeding, the Veteran withdrew his 
claims for service connection for a right eye disability and 
an upper digestive condition.  38 C.F.R. § 20.204 (2008).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  

First, on remand, the AMC must obtain the Veteran's recent VA 
treatment records.  His representative's May 2007 statement 
indicates the Veteran has received treatment at the VA OPC 
(Outpatient Clinic) in Lufkin, Texas, since May 2006.  It is 
unclear whether the RO attempted to obtain any of the 
Veteran's outstanding VA treatment records since January 
2006.  Notably, the Veteran personally submitted radiology 
reports from the Houston VA Medical Center (VAMC), dated in 
December 2006.  With that exception, there are no other VA 
treatment records on file since May 2006.  So, at minimum, VA 
needs to obtain all of his relevant treatment records from 
the Lufkin, Texas, OPC and its parent facility, Houston VAMC, 
especially those dated since 2006, some three years ago.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

Second, since this appeal has been ongoing for several years, 
the Board also finds that another VA examination is needed to 
determine the current severity of the Veteran's service-
connected disabilities of erectile dysfunction and Achilles 
tendon injury of the right ankle.  His last VA examination 
was in June 2005, so over four years ago.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Ask the Veteran to assist in the search 
for his additional VA treatment records by 
specifying dates, locations, and providers of 
treatments at VA facilities since January 
2006.  With the help of any information he 
provides, contact the Lufkin, Texas OPC and 
its parent facility, Houston VAMC, to obtain 
all of his relevant treatment records, 
especially any outstanding records not already 
on file dated since 2006.  If these requested 
records are unavailable, or the search for 
them otherwise yields negative results and 
further attempts to obtain these records would 
be futile, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

2.	After obtaining any additional VA or 
other treatment records, schedule the Veteran 
for appropriate VA examinations to assess the 
current severity of his erectile dysfunction 
and right ankle Achilles tendon injury.  He is 
hereby advised that failure to report for his 
scheduled VA examinations, without good cause, 
may have adverse consequences on these claims.  
The examinations should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
his pertinent medical and other history.

3.	Then readjudicate the claims in light of 
any additional evidence.  If the  claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


